DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 10-16) in the reply filed on 09/19/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 05/11/2021.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/05/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al. (PG Pub 2019/0259689; hereinafter Lui).

    PNG
    media_image1.png
    299
    556
    media_image1.png
    Greyscale

Regarding claim 10, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches a packaged semiconductor device (see claim limitations below), comprising: 
a semiconductor die (14-middle stack; para [0038]) comprising a first side (14-bottom) and an opposing second side (14-top), a molded body 20 (para [0039]) encapsulating the semiconductor die and comprising a first side (20-bottom) and an opposing second side (20-top); 
a first redistribution layer (30,31-middle stack; para [0038]) arranged on the first sides of the semiconductor die and the molded body (see Fig. 8c); 
a conductive element (22-middle stack; para [0038]) arranged in the molded body laterally besides the semiconductor die (see Fig. 8c);  
wherein the conductive element extends from the first redistribution layer at least to a plane comprising above the second side of the semiconductor die (see Fig. 8c);  
wherein the conductive element extends from a first point laterally besides the semiconductor die to a second point above the second side of the semiconductor die and within the circumference of the semiconductor die (14-top surface) (see Fig. 8c); and 
wherein the conductive element is electrically coupled with the first redistribution layer and via also with a contact 15 of the semiconductor die (see Fig. 8c and para [0038]).
Regarding claim 11, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches the conductive element 22 is a leadframe part, a metal plated polymer part or a metal plated semiconductor die (para [0010]).
Regarding claim 12, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches the conductive element 22 comprises a sloped part (sidewalls; see Fig. 8c).
Regarding claim 13, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches the sloped part has an angle in the range of 30° to 80°(annotated “θ” in Fig. 8a above) relative to the first and second sides of the semiconductor die 14 (see Fig. 8c).
Regarding claim 14, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches the conductive element 22 is exposed from the molded body 20 at the second side of the molded body (20-top) (see Fig. 8c).
Regarding claim 16, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches a second redistribution layer (30,31 of top stack) arranged on the second side of the molded body 920-top of middle stack), the second redistribution layer being electrically coupled to the conductive element (see Fig. 8c).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lui as applied to claim 10 above, and further in view of Yang et al. (PG Pub 2018/0269181; hereinafter Yang).
Regarding claim 15, refer of the examiner’s mark-up of Fig. 8c provided above, Lui teaches
the conductive element 22 is formed of metal (see claim 3), Lui does not explicitly teach the metal conductive element “forms or is part of an antenna or an electromagnetic shielding structure.”

    PNG
    media_image2.png
    324
    706
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 14-provided above, Yang teaches a semiconductor device (para [0076-0082]) comprising: a conductive element 320 (para [0077]) arranged in a molded body (para [0079]) laterally besides a semiconductor die 124 (para [0027]); wherein the conductive element extends from a first redistribution layer 172 (para [0036]) at least to a plane comprising above a second side of the semiconductor die (124a top); wherein the metal conductive element forms or is part of an antenna or an electromagnetic shielding structure (para [0080]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal conductive element of Lui additionally function as an electromagnetic shield, as taught by Yang, to provide comprehensive electromagnetic shielding to the package (para [0080]).

	
Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Busche et al. (PG Pub 2017/0117162) teaches a method for mounting an electrical component, wherein a hood is used, and hood suitable for use in said method
	b. Busche et al. (PG Pub 2017/0033024) teaches a method for mounting an electrical component, wherein a hood is used, and hood suitable for use in said method.
	c. McKnight-MacNeil et al. (PGF Pub 2016/0268190) teaches packaging solutions for devices.
	d. Yap et al. (PG Pub 2014/0008811) teaches a device package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895